              Case 2:18-cv-01500-APG-NJK Document 18 Filed 11/16/18 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        MIGUEL S. STRASSNER,                               Case No 2:18-cv-01500-APG-NJK
12
                                   Plaintiff,
13                                                            FIRST STIPULATION FOR
        vs.                                                 EXTENSION OF TIME TO FILE
14
                                                               MOTION FOR REMAND
15      COMMISSIONER OF SOCIAL
        SECURITY ADMINISTRATION,
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through his attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY (30) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including December 17, 2018.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is November 17, 2018.
23            The Appellate Attorney Writer has eight other briefs due between today and Monday and
24   needs additional time to complete this Motion.
25            Via email on November 16, 2018 at 2:44 pm, opposing counsel expressed no objection to
26    the extension.
27

28
             Case 2:18-cv-01500-APG-NJK Document 18 Filed 11/16/18 Page 2 of 2



1
             It is therefore respectfully requested that Plaintiff be granted a THIRTY (30) calendar
2
     day extension of time to file the MOTION FOR REMAND up to and including December 17,
3
     2018.
4
       DATED this 16th day of November, 2018.            DATED this 16th day of November, 2018.
5
        /s/   Joshua R. Harris                           /s/   Tina L Naicker
6      JOSHUA HARRIS, ESQ.                               TINA L. NAICKER
7      Nevada State Bar No. 9580                         Office of General Counsel SSA
       Richard Harris Law Firm                           160 Spear St., 8th Flr.
8      801 S Fourth St.                                  San Francisco, CA 94105
       Las Vegas NV 89101                                415-268-5611
9      Ph: (702) 444-4392                                Fax: 415-744-0134
10     Fax: (702) 444-4455                               Email: Tina.Naicker@ssa.gov
       Email: josh@richardharrislaw.com
                                                         Attorney for Defendant
11     Attorney for Plaintiff
12

13

14

15

16

17
                                             IT IS SO ORDERED.
18
                                             Dated: November 19, 2018
19                                           .
                                             .
20                                           __________________________________
21                                           Nancy J. Koppe
                                             United States Magistrate Judge
22

23

24

25

26

27

28
